Citation Nr: 0414505	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by fatigue including as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disorder 
manifested by shortness of breath including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for skin disorders of 
exercised induced urticaria; benign pigmented nevi of the 
neck; a rash on the leg, arm, and chest; and facial acne all 
including as due to an undiagnosed illness.

4.  Entitlement to a disability rating greater than 10 
percent for tension headaches, on appeal from the initial 
grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on duty from October 1989 to February 1990 
and from August 1991 to October 1991.  She also had service 
in the reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The Board undertook additional evidentiary development and in 
November 2003 the case was remanded to the RO to consider 
additional evidence.  The case has been returned to the Board 
for further consideration.

The veteran presented testimony before the undersigned at a 
hearing at the RO in May 2001.  A transcript of the hearing 
testimony has been associated with the claims file.  


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The record indicates that the veteran may have had service 
subsequent to October 1991.  An April 2003 VA letter was sent 
to the veteran requesting information including whether she 
was still in the reserves.  While she responded to this 
letter, she did not indicate whether she was still in the 
reserves.  

The record shows that service personnel records regarding the 
facts and circumstances of the veteran's discharge and 
eligibility for a complete separation, and the service 
medical records should be obtained.  Copies of the veteran's 
service medical records were obtained in 1997.  However, 
statements from the veteran indicate that she has service 
subsequent this.  Additionally, service records and service 
medical records were requested from the National Personnel 
Records Center (NPRC).  However, NPRC responded that there 
were no records.  Since the veteran may have had a reserve 
status at the time of the request, such records would not be 
at NPRC.  NPRC also indicated that if another request was 
made, it should be addressed to the U.S. Army Reserve 
Personnel Command (AR-PERSCOM).  The record does not indicate 
that this was done or that a response from AR-PERSCOM was 
received.  Accordingly, this case will be returned to the RO 
to request the veteran's service personnel and service 
medical records.  

The record indicates that the veteran's VA medical records 
should be obtained from the VA Medical Center at New Orleans, 
Louisiana.  However, only records dated in May 2001 were 
retrieved in April 2003 from an information retrieval system.  
Additionally, the veteran has implied in subsequent 
statements that she is receiving continuing VA treatment.  
Since only May 2001 VA records were obtained and it appears 
that the veteran is receiving continuing VA treatment, this 
case will be returned to the RO to request additional VA 
medical records.

The veteran was asked whether she participated in Persian 
Gulf Health Registry or participated in a Persian Gulf Health 
Registry Examination.  She responded that she was on the 
Persian Gulf Registry.  However, she has not indicated where 
she is a participant or whether she has received an 
examination.  Accordingly, this case will be returned to the 
RO to ascertain where the veteran is a participant in the 
Persian Gulf Registry and whether she has received an 
examination.



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should provide the necessary 
VCAA notices and ensure that all 
evidentiary development obligations have 
been satisfied in accordance with all 
applicable legal precedent. 

2.  The RO should request that the 
veteran specifically indicate whether she 
is still in the reserves.  If she is 
still in the reserves, she should provide 
the designation of her unit and the 
unit's mailing address.  

3.  The RO should request the veteran's 
service medical records, records 
regarding the facts and circumstances of 
her discharge and eligibility for a 
compete separation, and the service 
personnel records from AR-PERSCOM 
(Address Code 11).  If AR-PERSCOM 
indicates that any such records are with 
the veteran's reserve unit, they should 
be requested from the unit identified by 
the veteran in Paragraph 2 above.  If 
such records are not available or have 
been destroyed, this should be so stated.

4.  The RO should request that the 
veteran identify any VA medical 
facilities in addition to the VA Medical 
Center in New Orleans where she has 
received treatment.  The RO should then 
request copies of outpatient treatment 
records and any inpatient summaries from 
the VA Medical Center at New Orleans, 
Louisiana, and any other VA medical 
facilities identified by the veteran from 
January 1999 to the present.  If any 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.  

5.  The RO should ask the veteran to 
identify where she is a participant in 
the Persian Gulf Health Registry and 
whether she has received an examination 
related to the Registry.  If the veteran 
has received such an examination or 
related treatment, the RO should request 
records related to such treatment and/or 
examination.

6.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a disorder manifested by fatigue, a 
disorder manifested by shortness of 
breath, and a skin disorder, all 
including as due to an undiagnosed 
illness, can be granted.  The RO should 
also determine whether an increased 
disability rating for tension headaches 
can be granted.  The RO should conduct 
any additional evidentiary development 
deemed appropriate.  If a decision 
remains adverse to the claimant, she 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



